03/15/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                              February 17, 2022 Session

          SAMUEL MORRIS REED v. CARS OF NASHVILLE, INC.

                 Appeal from the Circuit Court for Davidson County
                  No. 21C1032        Joseph P. Binkley, Jr., Judge
                     ___________________________________

                           No. M2021-00854-COA-R3-CV
                       ___________________________________


This action involves a contractual dispute over the sale of a 2010 Honda Civic that a pro
se appellant purchased from a used car dealer. The appellant’s brief significantly fails to
comply with Tennessee Rule of Appellate Procedure 27. Accordingly, we find that any
issues on appeal are waived. We dismiss the appeal.

              Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOHN W. MCCLARTY, J., delivered the opinion of the court, in which D. MICHAEL SWINEY,
C.J., and KRISTI M. DAVIS, J., joined.

Samuel Morris Reed, Nashville, Tennessee, Pro Se.

John H. Morris, Nashville, Tennessee, for the appellee, Cars of Nashville, Inc.


                                       OPINION

                                I.     BACKGROUND

       On November 25, 2020, Samuel Morris Reed (“Appellant”) purchased a 2010
Honda Civic from appellee Cars of Nashville, Inc. (“the Dealer”) for $5,995.00. Following
Appellant’s purchase of the car, a dispute regarding the tags and registration ensued. In
December 2020, Appellant returned the car to the Dealer’s lot, demanded a refund, and left
the car there without the Dealer’s consent. The Dealer refused to refund the purchase price
and twice informed Appellant that he should retrieve the vehicle or else be charged a daily
$35.00 storage fee beginning on January 1, 2021. Appellant did not retrieve the car. On
April 21, 2021, he brought a civil action in the General Sessions Court for Metropolitan
Nashville and Davidson County based on the dispute with the Dealer and demanded
“refund on a void sale.” Specifically, Appellant demanded “cost of vehicle $6,854.84,”
“attorney expense $195.00,”1 “punitive charge $300.00,” “interest $50.00,”
“administrative expense $25.00,” and “court cost.” Following a hearing on the merits, the
General Sessions Court dismissed the lawsuit.

        Appellant appealed to the Circuit Court for Davidson County (“the trial court”).
Following a hearing in which each party presented testimony and argument, the trial court
found that the legally executed and binding contract for the sale of the car contained explicit
language that Appellant was to “pay for License, Sticker and Title separately in cash as
[the Dealer] does not furnish these items.” The trial court determined that the Dealer fully
performed its responsibilities pursuant to the contract and that neither the sale of the car
nor the contract was void or voidable due to any defect in the contract or performance
thereon. By consent and agreement of the parties, the trial court awarded the purchase
amount paid, as well as possession and full ownership of the car, to the Dealer for
restitution and in lieu of reasonable accrued storage fees of $6,650.00. Appellant testified
that he agreed with this resolution of the case and that he had previously misunderstood
the contract. This appeal followed.


                                 II.     STANDARD OF REVIEW

       We review a non-jury case de novo upon the record, with a presumption of
correctness as to the findings of fact unless the preponderance of the evidence is otherwise.
See Tenn. R. App. P. 13(d); Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn. 2000). This
presumption of correctness applies only to findings of fact and not to conclusions of law.
Campbell v. Florida Steel Corp., 919 S.W.2d 26, 35 (Tenn. 1996). The trial court’s
conclusions of law are subject to a de novo review with no presumption of correctness.
Blackburn v. Blackburn, 270 S.W.3d 42, 47 (Tenn. 2008); Union Carbide Corp. v.
Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993). The trial court’s determinations regarding
witness credibility are entitled to great weight on appeal and shall not be disturbed absent
clear and convincing evidence to the contrary. See Morrison v. Allen, 338 S.W.3d 417,
426 (Tenn. 2011).


                                       III.         DISCUSSION

         In his brief, Appellant did not assign any error to the trial court’s decision. He does
not raise any discernable issues but, merely states that “[t]he only equitable way to resolve
this is to vacate [the] Circuit Court ruling [] and to revert to filing from General Session[s]
Court.” The Dealer asks this court to dismiss the appeal based upon Appellant’s complete
failure to follow the Tennessee Rules of Appellate Procedure in his brief. Specifically, the

       1
           Appellant has proceeded pro se throughout this litigation.
                                                    -2-
Dealer argues that Appellant failed to comply with Rule 27 of the Tennessee Rules of
Appellate Procedure and with Rule 6 of the Tennessee Court of Appeals. We agree with
the Dealer.

      In Young v. Barrow, this court stated:

      Parties who decide to represent themselves are entitled to fair and equal
      treatment by the courts. The courts should take into account that many pro
      se litigants have no legal training and little familiarity with the judicial
      system. However, the courts must also be mindful of the boundary between
      fairness to a pro se litigant and unfairness to the pro se litigant’s adversary.
      Thus, the courts must not excuse pro se litigants from complying with the
      same substantive and procedural rules that represented parties are expected
      to observe.

      The courts give pro se litigants who are untrained in the law a certain amount
      of leeway in drafting their pleadings and briefs. Accordingly, we measure
      the papers prepared by pro se litigants using standards that are less stringent
      than those applied to papers prepared by lawyers.

      Pro se litigants should not be permitted to shift the burden of the litigation to
      the courts or to their adversaries. They are, however, entitled to at least the
      same liberality of construction of their pleadings that Tenn. R. Civ. P. 7, 8.05,
      and 8.06 provide to other litigants. Even though the courts cannot create
      claims or defenses for pro se litigants where none exist, they should give
      effect to the substance, rather than the form or terminology, of a pro se
      litigant’s papers.

Young v. Barrow, 130 S.W.3d 59, 62–63 (Tenn. Ct. App. 2003) (citations omitted).

       Although we are mindful of his pro se status, our review of this case is hindered
because Appellant did not comply with Tennessee Rule of Appellate Procedure 27 which
instructs that the appellant’s brief “shall contain:”

      (1) A table of contents, with references to the pages in the brief;

      (2) A table of authorities, including cases (alphabetically arranged), statutes
      and other authorities cited, with references to the pages in the brief where
      they are cited;

      ...

      (4) A statement of the issues presented for review;
                                          -3-
       (5) A statement of the case, indicating briefly the nature of the case, the
       course of proceedings, and its disposition in the court below;

       (6) A statement of facts, setting forth the facts relevant to the issues presented
       for review with appropriate references to the record;

       (7) An argument, which may be preceded by a summary of argument, setting
       forth: (A) the contentions of the appellant with respect to the issues
       presented, and the reasons therefor, including the reasons why the
       contentions require appellate relief, with citations to the authorities and
       appropriate references to the record (which may be quoted verbatim) relied
       on; and (B) for each issue, a concise statement of the applicable standard of
       review (which may appear in the discussion of the issue or under a separate
       heading placed before the discussion of the issues);

       (8) A short conclusion, stating the precise relief sought.

Tenn. R. App. P. 27(a).

        Appellant’s brief contains some legal terminology, certain implications, an
unsupported reference to due process, and various factual claims. However, Appellant’s
brief does not comply with Rule 27 in any meaningful way. The brief lacks a statement of
the issues, statement of the case, table of authorities, references to the record, and citation
to any legal authority whatsoever. Appellant provides no reasons why his contentions
require appellate relief and invites us to guess at what assignments of error he wishes to
raise and where those may be found in the record. However, we may only consider the
issues that are properly raised, argued, and supported with relevant authority. See Hawkins
v. Hart, 86 S.W.3d 522, 531 (Tenn. Ct. App. 2001) (“[F]or an issue to be considered on
appeal, a party must, in his brief, develop the theories or contain authority to support the
averred position . . . .”); see also Tenn. R. App. P. 13(b) (“Review generally will extend
only to those issues presented for review.”).

      Furthermore, by not providing any citations to the record, Appellant has failed to
comply with Rule 6 of the Tennessee Court of Appeals which states in part:

       (b) No complaint of or reliance upon action by the trial court will be
       considered on appeal unless the argument contains a specific reference to the
       page or pages of the record where such action is recorded. No assertion of
       fact will be considered on appeal unless the argument contains a reference to
       the page or pages of the record where evidence of such fact is recorded.

Tenn. Ct. App. R. 6(b). This court is “under no duty to blindly search the record to find . .
                                          -4-
. evidence,” nor can Appellant shift this burden to us. See Pearman v. Pearman, 781
S.W.2d 585, 588 (Tenn. Ct. App. 1989). “[F]ailure to comply with the Rules of Appellate
Procedure and the Rules of this Court” constitutes a waiver of the issues raised by
Appellant. Bean v. Bean, 40 S.W.3d 52, 55 (Tenn. Ct. App. 2000).

       Despite liberally construing Appellant’s brief, we discern no issues of law or legal
argument, nor can we overlook its serious deficiencies. For these reasons, we find and
hold that Appellant has waived any issues he may have attempted to raise on appeal.
Accordingly, we exercise our discretion to dismiss this appeal. See Bean, 40 S.W.3d at
55–56.


                               IV.        CONCLUSION

     This appeal is hereby dismissed. Costs of the appeal are taxed to the appellant,
Samuel Morris Reed, for which execution may issue if necessary.


                                                 _________________________________
                                                 JOHN W. MCCLARTY, JUDGE




                                           -5-